DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 6/24/2021 have been fully considered but are moot because the amendments made to the claims have necessitated a new grounds of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  the applicant’s disclosure specifies determining where the “curvature of the road has the highest magnitude” wherein the “highest magnitude is determined by… the smallest radius of curvature” in [0048]. However, claim 1 recites calculating a “maximum road curvature” which is not disclosed in the specification. The limitation “a maximum road curvature” should recite “where a curve is sharpest” or “a curvature of the road with the highest magnitude” or something of the sort more aligned with what is disclosed in the specification. The “maximum road curvature” will be examined according to the applicant’s disclosure in [0048].  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Patent Application Publication No. 2012/0209489 A1; hereinafter Saito) in view of Gertsch et al. (U.S. Patent Application Publication No. 2007/0008090 A1; hereinafter Gertsch) and further in view of Schramm (U.S. Patent Application Publication No. 2012/0215415 A1).
Regarding claim 1, Saito discloses:
An apparatus comprising: a sensor for detecting a first vehicle speed (wheel speed sensors 2a, 2b, 2c, 2d are used to calculate vehicle speed, see at least [0062]); 
a camera operative to capture an image (stereo camera 9, see at least [0068]); 
a processor operative to detect a lane marker in response to the image, calculate a maximum road curvature in response to a deviation between a straight line vehicle path and the lane marker at a plurality of locations, (stereo camera 9 comprises a CPU for processing images that have been captured and calculate a curve and minimum radius from the arrangements of lane markers in an image, see at least [0068]-[0069] and [0073]) *Examiner sets forth that per the applicant’s specification (see [0048]) the smallest radius of curvature is the highest magnitude., 
the processor further operative to determine a first predicted lateral acceleration in response to the maximum road curvature, a vehicle acceleration, and the first vehicle speed (lateral acceleration calculated using curve, vehicle speed, and deceleration, see at least [0114]-[0116]), *Examiner sets forth a deceleration is negative acceleration
the processor further operative to determine a second vehicle speed (pre-curve entry deceleration causes vehicle to travel at a slower velocity Vent after determining the current vehicle speed is equal to or greater than a predetermined speed in step S50, see at least [0114] and Fig.3)
wherein the second vehicle speed results in a second predicted lateral acceleration being less than the threshold value (the lateral acceleration threshold would be the maximum lateral acceleration Gy_max where the lateral acceleration at the second speed Vent would result in a lateral acceleration less than the maximum lateral acceleration, see at least [0114]-[0116] and Fig.8), and 
to generate a control signal indicative of the second vehicle speed (output is made to a brake actuator to decelerate, see at least [0134]-[0135]); and 
a vehicle controller operative to reduce a vehicle velocity to the second vehicle speed in response to the control signal (vehicle motion control device 6 comprises a vehicle speed control device 12 to control vehicle at calculated speed, see at least [0065] and [0071]).
Saito does not disclose:
an expected bank angle
the first predicted lateral acceleration exceeding a threshold value and a prior driver ADAS disengagement,
However, Gertsch teaches:
an expected bank angle (the system calculates the maximum safe speed of a vehicle at which the lateral acceleration is less than some factor of safety by using the curvature and superelevation, or bank, values, see at least [0065] and [0102])
the first predicted lateral acceleration exceeding a threshold value (when lateral acceleration is greater than the maximum lateral acceleration it causes the cost function to be 1 in the safety cost function, see at least [0075])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller determining the speed has exceeded a threshold prior to entering a curve disclosed by Saito by adding the bank angle and lateral acceleration restriction taught by Gertsch. One of ordinary skill in the art would have been motivated to make this modification in order to properly predict safe speeds for a vehicle prior to a curve by a cost function that “penalizes certain conditions of the vehicle, such as high lateral accelerations” (see [0056] and [0071]).
The combination of Saito and Gertsch do not teach:
a prior driver ADAS disengagement 
However, Schramm teaches:
a prior driver ADAS disengagement (the braking behavior of the driver is used for the driver assistance system to be adapted to the driving style of the driver, see at least [0009])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito and the bank angle and lateral acceleration restriction taught by Gertsch by adding the prior driver ADAS disengagement taught by Schramm. One of ordinary skill in the art would have been motivated to make this modification in order to create “an improved personalized adaptation of the respective driver assistance system” and allow “an increase in comfort for the driver of the motor vehicle (see Schramm [0007]).
Regarding claim 2, the combination of Saito, Gertsch, and Schramm teach the elements above but Saito does not disclose:
A global positioning system
However, Gertsch teaches:
sensor comprises a global positioning system (GPS 2, see at least [0053]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito by adding the global positioning system taught by Gertsch. One of ordinary skill in the art would have been motivated to make this modification in order to acquire position information on a desired travel route ([0053]-[0054]).
Regarding claim 3, the combination of Saito, Gertsch, and Schramm teach the elements above and Saito further discloses:
the camera comprises a forward mounted camera affixed to a vehicle (stereo camera 9 is attached near the rear-view mirror and detects lane markers and obstacles ahead of the vehicle, see at least [0068] and [0073]).
Regarding claim 4, the combination of Saito, Gertsch, and Schramm teach the elements above and Saito further discloses:
the road curvature is determined in response to a deviation of an edge of a road surface from a current vehicle path (stereo camera 9 detects distances to the left and right road edges at each point of reference points along the vehicle’s trajectory X, see at least [0075]).
Regarding claim 5, the combination of Saito, Gertsch, and Schramm teach the elements above and Saito further discloses:
the vehicle controller is operative to reduce a throttle output in response to the control signal (vehicle motion control device 6 controls throttle valve to attain ordered torque, see at least [0169]).
Regarding claim 6, the combination of Saito, Gertsch, and Schramm teach the elements above but Saito and Gertsch does not teach:
 prior driver ADAS disengagement includes at least one of a brake application and an acceleration event
However, Schramm teaches:
prior driver ADAS disengagement includes at least one of a brake application and an acceleration event (the driver assistance system determines an acceleration behavior and braking behavior of the driver to regulate the vehicle according to the driver style, see at least [0037], [0042], and Fig. 2A)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito and the bank angle and lateral acceleration restriction taught by Gertsch by adding the driver acceleration and braking behavior taught by Schramm. One of ordinary skill in the art would have been motivated to make this modification in order to create “an improved personalized adaptation of the respective driver assistance system” and allow “an increase in comfort for the driver of the motor vehicle” (see Schramm [0007]). 
Regarding claim 7, the combination of Saito, Gertsch, and Schramm teach the elements above but the combination of Saito and Gertsch does not teach:
prior driver ADAS disengagement includes a previous driver input during a prior ADAS operation
However, Schramm teaches:
prior driver ADAS disengagement includes a previous driver input during a prior ADAS operation (the driver assistance system determines an acceleration behavior and braking behavior of the driver to regulate the vehicle according to the driver style wherein the driver behaviors are driver inputs, see at least [0037], [0042], and Fig. 2A)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito and the bank angle and lateral acceleration restriction taught by Gertsch by adding the driver acceleration and braking behavior taught by Schramm. One of ordinary skill in the art would have been motivated to make this modification in order to create “an improved personalized adaptation of the respective driver assistance system” and allow “an increase in comfort for the driver of the motor vehicle” (see Schramm [0007]). 
Regarding claim 8, the combination of Saito, Gertsch, and Schramm teach the elements above and Saito further discloses:
prior driver ADAS disengagement includes a driver braking control input during a prior ADAS operation (the driver assistance system determines a braking behavior of the driver to regulate the vehicle according to the driver style wherein the driver braking behavior is a driver input, see at least [0037], [0042], and Fig. 2A)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito and the lateral acceleration restriction taught by Gertsch by adding the driver braking behavior taught by Schramm. One of ordinary skill in the art would have been motivated to make this modification in order to create “an improved personalized adaptation of the respective driver assistance system” and allow “an increase in comfort for the driver of the motor vehicle” (see Schramm [0007]). 
Regarding claim 9, Saito discloses:
A method comprising: controlling, via instructions provided by a processor, a vehicle at a first speed and a first direction (vehicle motion control device 6 comprises a microcomputer and a vehicle speed control device 12 which controls the speed of a vehicle traveling in a direction by adjusting the acceleration/deceleration, see at least [0065] and [0071]);  15P049095-US-NP 
capturing, via a camera, an image of a front field of view from the vehicle (stereo camera 9 detects lane markers and obstacles ahead of the vehicle, see at least [0073]); 
determining, via the processor, a location of a lane marker in response to the image (stereo camera 9 detects lane markers, see at least [0073])
predicting, via the processor, a maximum road curvature in response to a deviation between a straight line vehicle path and the lane marker at a plurality of locations (stereo camera 9 detects distances Y from the vehicle trajectory X to the lane markers on the road to detect a curve and minimum radius from the arrangements of lane markers, see at least [0068]-[0069] and [0073]-[0075]) *Examiner sets forth that per the applicant’s specification (see [0048]) the smallest radius of curvature is the highest magnitude; 
predicting, via the processor, a first lateral acceleration in response to the maximum road curvature, a vehicle acceleration, the first direction and the first speed (lateral acceleration calculated using curve, vehicle speed, and deceleration, see at least [0114]-[0116]); *Examiner sets forth a deceleration is negative acceleration
determining, via the processor, a second speed (pre-curve entry deceleration causes vehicle to travel at a slower velocity Vent after determining the current vehicle speed is equal to or greater than a predetermined speed in step S50, see at least [0114] and Fig.3) wherein the second speed is determined in response to the threshold acceleration and the deviation between the location of the lane marker and the first direction (the lateral acceleration threshold would be the maximum lateral acceleration Gy_max where the lateral acceleration at the second speed Vent would result in a lateral acceleration less than the maximum lateral acceleration, see at least [0114]-[0116] and Fig.8); and 
controlling the vehicle, via the processor, at a second speed (output is made to a brake actuator to decelerate to calculated velocity, see at least [0134]-[0135]).
Saito does not disclose:
an expected bank angle
first lateral acceleration exceeding a threshold and a prior driver ADAS disengagement
However, Gertsch teaches:
an expected bank angle (the system calculates the maximum safe speed of a vehicle at which the lateral acceleration is less than some factor of safety by using the curvature and superelevation, or bank, values, see at least [0065] and [0102])
first lateral acceleration exceeding a threshold (when lateral acceleration is greater than the maximum lateral acceleration it causes the cost function to be 1 in the safety cost function, see at least [0075])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller determining the speed has exceeded a threshold prior to entering a curve disclosed by Saito by adding the bank angle and lateral acceleration restriction taught by Gertsch. One of ordinary skill in the art would have been motivated to make this modification in order to properly predict safe speeds for a vehicle prior to a curve by a cost function that “penalizes certain conditions of the vehicle, such as high lateral accelerations” (see [0056] and [0071]).
The combination of Saito and Gertsch does not teach:
a prior driver ADAS disengagement
However, Schramm teaches:
a prior driver ADAS disengagement (the braking behavior of the driver is used for the driver assistance system to be adapted to the driving style of the driver, see at least [0009])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito and the bank angle and lateral acceleration restriction taught by Gertsch by adding the prior driver ADAS disengagement taught by Schramm. One of ordinary skill in the art would have been motivated to make this modification in order to create “an improved personalized adaptation of the respective driver assistance system” and allow “an increase in comfort for the driver of the motor vehicle (see Schramm [0007]).
Regarding claim 10, the combination of Saito, Gertsch, and Schramm teach the elements above and Saito further discloses:
applying a friction brake in response to controlling the vehicle at the second speed (output is made to brake actuator, see at least [0134]; hydraulic brake unit 10, see at least [0054]; brake 8, see at least [0052]).
Regarding claim 11, the combination of Saito, Gertsch, and Schramm teach the elements above and Saito further discloses:
reducing a throttle setting in response to controlling the vehicle at the second speed (vehicle motion control device 6 controls opening/closing of throttle valve to attain torque ordered by vehicle speed control device 12 to maintain vehicle speed, see at least [0169]).
Regarding claim 12, the combination of Saito, Gertsch, and Schramm teach the elements above and Saito further discloses:
predicting a curve within a current vehicle path in response to a location and a map data wherein the image is captured in response to a prediction of the curve (obtaining map information from a navigation system in addition to the stereo camera 9 to obtain information of the radius of the curve ahead, see at least [0083]).
Regarding claim 13, the combination of Saito, Gertsch, and Schramm teach the elements above but Saito does not disclose:
an automated driver- assistance system.
However, Gertsch teaches:
the method is performed by an automated driver- assistance system (drive-assistance system, see at least [0021]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito by adding the automated driver assistance system taught by Gertsch. One of ordinary skill in the art would have been motivated to make this modification in order to carry out autonomous functions in a vehicle for driver comfort and safety ([0018] and [0069]).
Regarding claim 14, Saito discloses:
An apparatus for controlling a vehicle comprising: a camera for capturing an image of a field of view (stereo camera 9 detects lane markers and obstacles ahead of the vehicle, see at least [0073])); 
a sensor for measuring a first speed of the vehicle (wheel speed sensors 2a, 2b, 2c, 2d are used to calculate vehicle speed, see at least [0062]); 
a processor for detecting a lane marker in response to the image (stereo camera 9 detects lane markers, see at least [0073]), for detecting a lateral deviation of the lane marker from a direction of travel of the vehicle, for predicting, a maximum lateral deviation in response to the lateral deviation at a plurality of locations, (stereo camera 9 detects distances Y from the vehicle trajectory X to the lane markers on the road to calculate a curve and minimum radius, see at least [0068]-[0069] and [0073]-[0075]) *Examiner sets forth that per the applicant’s specification (see [0048]) the smallest radius of curvature is the highest magnitude, for predicting a lateral acceleration in response to the maximum lateral deviation, a vehicle acceleration and the first speed of the vehicle (lateral acceleration calculated using curve, vehicle speed, and deceleration, see at least [0114]-[0116]) *Examiner sets forth a deceleration is negative acceleration; and  16P049095-US-NP 
a vehicle controller for reducing a vehicle speed to a second speed, wherein the second speed is less than the first speed (pre-curve entry deceleration causes vehicle to travel at a slower velocity Vent after determining the current vehicle speed is equal to or greater than a predetermined speed in step S50, see at least [0114] and Fig.3; output is made to a brake actuator to decelerate to calculated velocity Vent which is less than the initial velocity due to the deceleration, see at least [0134]-[0135]).
Saito does not disclose:
an expected bank angle
first lateral acceleration exceeding a threshold and a prior driver ADAS disengagement
However, Gertsch teaches:
an expected bank angle (the system calculates the maximum safe speed of a vehicle at which the lateral acceleration is less than some factor of safety by using the curvature and superelevation, or bank, values, see at least [0065] and [0102])
first lateral acceleration exceeding a threshold (when lateral acceleration is greater than the maximum lateral acceleration it causes the cost function to be 1 in the safety cost function, see at least [0075])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller determining the speed has exceeded a threshold prior to entering a curve disclosed by Saito by adding the bank angle and lateral acceleration restriction taught by Gertsch. One of ordinary skill in the art would have been motivated to make this modification in order to properly predict safe speeds for a vehicle prior to a curve by a cost function that “penalizes certain conditions of the vehicle, such as high lateral accelerations” (see [0056] and [0071]).
The combination of Saito and Gertsch does not teach:
a prior driver ADAS disengagement
However, Schramm teaches:
a prior driver ADAS disengagement (the braking behavior of the driver is used for the driver assistance system to be adapted to the driving style of the driver, see at least [0009])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito and the bank angle and lateral acceleration restriction taught by Gertsch by adding the prior driver ADAS disengagement taught by Schramm. One of ordinary skill in the art would have been motivated to make this modification in order to create “an improved personalized adaptation of the respective driver assistance system” and allow “an increase in comfort for the driver of the motor vehicle (see Schramm [0007]).
Regarding claim 15, the combination of Saito, Gertsch, and Schramm teach the elements above and Saito further discloses:
the vehicle controller is operative to apply a friction braking force to reduce the vehicle speed (output is made to brake actuator, see at least [0134]; hydraulic brake unit 10, see at least [0054]; brake 8, see at least [0052]).
Regarding claim 16, the combination of Saito, Gertsch, and Schramm teach the elements above and Saito further discloses:
the vehicle controller is operative to reduce a throttle setting to reduce the vehicle speed (vehicle motion control device 6 controls opening/closing of throttle valve to attain torque ordered by vehicle speed control device 12 to reach and maintain vehicle speed, see at least [0169]).
Regarding claim 17, the combination of Saito, Gertsch, and Schramm teach the elements above and Saito further discloses:
the vehicle controller is operative to engage an engine brake mechanism to reduce the vehicle speed (engine braking to decelerate, see at least [0135]).
Regarding claim 18, the combination of Saito, Gertsch, and Schramm teach the elements above but Saito does not disclose:
A global positioning system
However, Gertsch teaches:
the sensor comprises a global positioning system (GPS 2, see at least [0053]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito by adding the global positioning system taught by Gertsch. One of ordinary skill in the art would have been motivated to make this modification in order to acquire position information on a desired travel route ([0053]-[0054]).
Regarding claim 19, the combination of Saito, Gertsch, and Schramm teach the elements above and Saito further discloses:
the sensor comprises a wheel speed indicator (wheel speed sensors 2a, 2b, 2c, 2d, see at least [0062]).
Regarding claim 20, the combination of Saito, Gertsch, and Schramm teach the elements above and Saito further discloses:
determining a location and a map data and wherein the image is captured in response to the processor predicting a curve within a current vehicle path in response to the location and the map data (obtaining map information from a navigation system in addition to the stereo camera 9 to obtain information of the radius of the curve ahead, see at least [0083]).
Saito does not disclose:
A global positioning system
However, Gertsch teaches:
a global positioning system (GPS 2, see at least [0053]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller disclosed by Saito by adding the global positioning system taught by Gertsch. One of ordinary skill in the art would have been motivated to make this modification in order to acquire position information on a desired travel route ([0053]-[0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669